DETAILED ACTION
This action is in response to the Amendment dated 29 December 2020. Claims 1, 8, and 15 are amended. No claims have been added or cancelled. Claims 1-20 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NIXON et al. (US20070168060A1) in view of MIERAU et al. (US9448692B1) and further view of ORDING et al. (US20070288862A1).

As to claim 1, NIXON teaches a system, comprising: a device processor; a non-transitory computer readable medium; and stored instructions translatable by the processor to perform (Nixon: par. 0023, FIG. 2 is a logical block diagram of a set of applications and other entities, including smart process objects and process modules, stored in the operator workstation of FIG. 1, which may be used to implement enhanced functionality in a process plant): creating a vector shape (Nixon: par. 0118, graphic display elements (and smart process objects more generally) may be pre-defined or created by a configuration engineer or other user at any time) having a control point on a plane and a direction of a path per the control point (Nixon: par. 0103, Because the images are vector-based, the same high-quality images are produced) generating a selectable object using the vector shape, wherein the selectable object has a graphical outline defining a size and shape of the selectable object (Nixon: par. 0126, a shape object may be used within a display or a composite shape, an instance of which may be instantiated as a graphic display element); creating an event listener for the selectable object (Nixon: par. 0129, The configuration application 38 may also support the addition of a listener behavior that registers an event and specifies an action to be taken upon occurrence of the event (e.g. the pressing of a button)); and creating vector transformation instructions on the event listener (Nixon: par. 0125, Shape classes may also define events that trigger the execution of script commands (also set forth in connection with the shape class) or, in some cases, a command defined globally for the user interface (e.g., a right-click selection to display a user interface menu)), wherein the vector transformation instructions, when executed on a user device, programmatically transform the selectable object transition from one function to another function in a user interface (Nixon: pars. 0127-0129, for example par. 0127, For each shape object or group of shape objects, one or more attributes may be assigned … such as a context or other menu (e.g., a drop down menu from which a help file may be launched); par. 0128, behaviors may also be defined via custom scripts. The behaviors may be defined via code in the form of scripts set forth in association with the shape object, and may utilize any desired programming language, such as C#. The instructions set forth via the script may then be implemented at runtime to update properties and parameters of the shape object or composite shape object, thereby modifying the appearance of the process graphic display; par. 0129, Any static shape, or grouping of shapes, may also be converted to a dynamic shape in anticipation of the capabilities of the underlying XAML framework. For example, a user may define a conveyer group, convert the group to a dynamic group, expose or assign parameters related to the animation of the conveyor, and add script to define the movement of the conveyor), wherein programmatic transformation of the selectable object follows a selection event detected by the event listener on the selectable object displayed on the user device (Nixon: par. 0127, a small box appearing in association with the shape object that provides a description or other information for the shape object when the mouse pointer or other selection mechanism is hovered over the shape).
NIXON does not teach wherein during the programmatic transformation of the selectable object, the selectable object transitions to a dialog menu, and the user device displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention. 
In similar field of endeavor, MIERAU teaches wherein during the programmatic transformation of the selectable object, the selectable object transitions to a dialog menu (Mierau: Figs. 3A-3F, col. 5, ln. 65, in response to detecting the contact at the predefined location, an animation of the menu icon is displayed on the touch-sensitive screen for a predefined period of time. The animation may show the menu icon rotating for the predefined period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NIXON system to include the teachings of MIERAU wherein during the programmatic transformation of the selectable object, the user device displays an animated transition of the selectable object to a dialog menu. Such a person would have been motivated to make this combination as it is a significant challenge to design user interfaces for portable computing devices. In particular, due to limited screen sizes, many portable computing devices are restricted in the number of functionalities that they are able to offer their users … so there is a need for more transparent and intuitive user interfaces for portable computing devices that are easy to use, configure, and/or adapt (Mierau, col. 1, ln. 20).
Furthermore, the combination of NIXON and MIERAU does not teach the user device displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention. 
In similar field of endeavor, ORDING teaches the user device displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention (ORDING:  Figs. 2A-2F, pars. 0025-0033, for example, par. 0025, FIGS. 2A-2F graphically illustrate a technique for minimizing and maximizing a user interface object, e.g. a window … the miniaturized window representation 250 may, for example, be an icon representation or, alternatively, a smaller version of the original window 200; par. 0033, After the window has been minimized, it may be restored to its original size and position 210 by reversing the events depicted in FIGS. 2A-2F). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined NIXON and MIERAU system to include the teachings of ORDING wherein the user device displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention. Such a person would have been motivated to make this combination as it would be desirable to provide more aesthetically pleasing operations, while continuing to provide all of the functionality associated with traditional techniques (ORDING, par. 0006).

As to claim 2, NIXON, MIERAU and ORDING teach the limitations of claim 1. MIERAU further teaches wherein the stored instructions are further translatable by the processor to perform: creating the vector shape as a button shape with a first symbol within the button shape (Mierau: Fig. 3A, col. 5, ln. 52, the menu icon 302 may be graphically overlaid over a feed 304).

As to claim 3, NIXON, MIERAU and ORDING teach the limitations of claim 2. MIERAU further teaches wherein the button shape comprises a circle shape and the symbol comprises a "+" shape (Mierau: Fig. 3A, col. 5, ln. 52, the menu icon 302 may be graphically overlaid over a feed 304).

As to claim 4, NIXON, MIERAU and ORDING teach the limitations of claim 2. MIERAU further teaches wherein the animated transition of the selectable object to a dialog menu comprises: rotating the first symbol within the button shape into a second symbol within the dialog menu (Mierau: Fig. 3B, col. 6, ln. 1, the animation may show the menu icon rotating for the predefined period of time. An example of a rotated menu icon 302 is shown in FIG. 3B); and changing size and shape of the selectable object to size and shape of the dialog menu (Mierau: Fig. 3B, col. 6, ln. 4, in response to detecting the viewing user's contact with the menu icon, a plurality of sub-menu icons are also displayed).

As to claim 5, NIXON, MIERAU and ORDING teach the limitations of claim 2. MIERAU further teaches the system of claim 2, wherein the animated transition of the selectable object to a dialog menu comprises: changing a first function associated with the first symbol to a second function associated with the second symbol (Mierau: Fig. 3C-3E, col. 6, ln. 50, If the viewing user makes contact with the menu icon while the sub-menu icons are displayed on the user interface, the sub-menu icons travel back (or return) along the predefined paths toward the menu icon); and displaying dialog menu items along or within the dialog menu, the dialog menu items representing different functions of the dialog menu (Mierau: col. 7, ln. 34, responsive to detecting the user contact corresponding to the sub-menu icon, a composer interface associated with the sub-menu icon for posting content to the social networking system is displayed. In some embodiments, the associated composer interface is an interface for posting media items to the social networking system. The media items may include pictures, video files, and audio files
As to claim 6, NIXON, MIERAU and ORDING teach the limitations of claim 2. NIXON and MIERAU further teach  wherein the stored instructions are further translatable by the processor to perform: creating a vector shape for the dialog menu with a symbol placed within the dialog menu (Mierau: Fig. 3A, col. 5, ln. 52, the menu icon 302 may be graphically overlaid over a feed 304); creating a second event listener for the dialog menu (Nixon: par. 0129, The configuration application 38 may also support the addition of a listener behavior that registers an event and specifies an action to be taken upon occurrence of the event (e.g. the pressing of a button)); and creating vector transformation instructions on the second event listener, the vector transformation instructions on the second event listener (Nixon: par. 0104, the process graphics may include and support effects such as blending, tiling, shape rotation or transformation, morphing, offset, merging, and special lighting), when executed on the user device, performing an animated transition of the dialog menu to the selectable object responsive to a second selection event detected by the second event listener on the dialog menu displayed on the user device (Mierau: Fig. 3C-3E, col. 6, ln. 50, If the viewing user makes contact with the menu icon while the sub-menu icons are displayed on the user interface, the sub-menu icons travel back (or return) along the predefined paths toward the menu icon).

As to claim 7, NIXON, MIERAU and ORDING teach the limitations of claim 2. MIERAU further teaches wherein the symbol comprises an "x" shape (Mierau: Fig. 3C-3E, col. 6, ln. 3, An example of a rotated menu icon 302 is shown in FIG. 3B).




As to claim 8, NIXON teaches a method for animating a computer-generated dialog, comprising (Nixon: par. 0023, FIG. 2 is a logical block diagram of a set of applications and other entities, including smart process objects and process modules, stored in the operator workstation of FIG. 1, which may be used to implement enhanced functionality in a process plant): creating a vector shape (Nixon: par. 0118, graphic display elements (and smart process objects more generally) may be pre-defined or created by a configuration engineer or other user at any time) having a control point on a plane and a direction of a path per the control point (Nixon: par. 0103, Because the images are vector-based, the same high-quality images are produced) generating a selectable object using the vector shape, wherein the selectable object has a graphical outline defining a size and shape of the selectable object (Nixon: par. 0126, a shape object may be used within a display or a composite shape, an instance of which may be instantiated as a graphic display element); creating an event listener for the selectable object (Nixon: par. 0129, The configuration application 38 may also support the addition of a listener behavior that registers an event and specifies an action to be taken upon occurrence of the event (e.g. the pressing of a button)); and creating vector transformation instructions on the event listener (Nixon: par. 0125, Shape classes may also define events that trigger the execution of script commands (also set forth in connection with the shape class) or, in some cases, a command defined globally for the user interface (e.g., a right-click selection to display a user interface menu)), wherein the vector transformation instructions, when executed on a user device, programmatically transform the selectable object transition from one function to another function in a user interface (Nixon: pars. 0127-0129, for example par. 0127, For each shape object or group of shape objects, one or more attributes may be assigned … such as a context or other menu (e.g., a drop down menu from which a help file may be launched); par. 0128, behaviors may also be defined via custom scripts. The behaviors may be defined via code in the form of scripts set forth in association with the shape object, and may utilize any desired programming language, such as C#. The instructions set forth via the script may then be implemented at runtime to update properties and parameters of the shape object or composite shape object, thereby modifying the appearance of the process graphic display; par. 0129, Any static shape, or grouping of shapes, may also be converted to a dynamic shape in anticipation of the capabilities of the underlying XAML framework. For example, a user may define a conveyer group, convert the group to a dynamic group, expose or assign parameters related to the animation of the conveyor, and add script to define the movement of the conveyor), wherein programmatic transformation of the selectable object follows a selection event detected by the event listener on the selectable object displayed on the user device (Nixon: par. 0127, a small box appearing in association with the shape object that provides a description or other information for the shape object when the mouse pointer or other selection mechanism is hovered over the shape).
NIXON does not teach wherein during the programmatic transformation of the selectable object, the selectable object transitions to a dialog menu, and the user device displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention. 
In similar field of endeavor, MIERAU teaches wherein during the programmatic transformation of the selectable object, the selectable object transitions to a dialog menu (Mierau: Figs. 3A-3F, col. 5, ln. 65, in response to detecting the contact at the predefined location, an animation of the menu icon is displayed on the touch-sensitive screen for a predefined period of time. The animation may show the menu icon rotating for the predefined period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NIXON system to include the teachings of MIERAU wherein during the programmatic transformation of the selectable object, the user device displays an animated transition of the selectable object to a dialog menu. Such a person would have been motivated to make this combination as it is a significant challenge to design user interfaces for portable computing devices. In particular, due to limited screen sizes, many portable computing devices are restricted in the number 
Furthermore, the combination of NIXON and MIERAU does not teach the user device displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention. 
In similar field of endeavor, ORDING teaches the user device displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention (ORDING:  Figs. 2A-2F, pars. 0025-0033, for example, par. 0025, FIGS. 2A-2F graphically illustrate a technique for minimizing and maximizing a user interface object, e.g. a window … the miniaturized window representation 250 may, for example, be an icon representation or, alternatively, a smaller version of the original window 200; par. 0033, After the window has been minimized, it may be restored to its original size and position 210 by reversing the events depicted in FIGS. 2A-2F). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined NIXON and MIERAU system to include the teachings of ORDING wherein the user device displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention. Such a person would have been motivated to make this combination as it would be desirable to provide more aesthetically pleasing operations, while continuing to provide all of the functionality associated with traditional techniques (ORDING, par. 0006).

As to claim 9, NIXON, MIERAU and ORDING teach the method as described in claim 8. MIERAU further teaches creating the vector shape as a button shape with a first symbol within the button shape (Mierau: Fig. 3A, col. 5, ln. 52, the menu icon 302 may be graphically overlaid over a feed 304).

As to claim 10, NIXON, MIERAU and ORDING teach the method as described in claim 9. MIERAU further teaches wherein the button shape comprises a circle shape and the symbol comprises a "+" shape (Mierau: Fig. 3A, col. 5, ln. 52, the menu icon 302 may be graphically overlaid over a feed 304).

As to claim 11, NIXON, MIERAU and ORDING teach the method as described in claim 9. 
MIERAU further teaches wherein the animated transition of the selectable object to a dialog menu comprises: rotating the first symbol within the button shape into a second symbol within the dialog menu (Mierau: Fig. 3B, col. 6, ln. 1, the animation may show the menu icon rotating for the predefined period of time. An example of a rotated menu icon 302 is shown in FIG. 3B); and changing size and shape of the selectable object to size and shape of the dialog menu (Mierau: Fig. 3B, col. 6, ln. 4, in response to detecting the viewing user's contact with the menu icon, a plurality of sub-menu icons are also displayed).

As to claim 12, NIXON, MIERAU and ORDING teach the method as described in claim 9.
MIERAU further teaches wherein the animated transition of the selectable object to a dialog menu comprises: changing a first function associated with the first symbol to a second function associated with the second symbol (Mierau: Fig. 3C-3E, col. 6, ln. 50, If the viewing user makes contact with the menu icon while the sub-menu icons are displayed on the user interface, the sub-menu icons travel back (or return) along the predefined paths toward the menu icon); and displaying dialog menu items along or within the dialog menu, the dialog menu items representing different functions of the dialog Mierau: col. 7, ln. 34, responsive to detecting the user contact corresponding to the sub-menu icon, a composer interface associated with the sub-menu icon for posting content to the social networking system is displayed. In some embodiments, the associated composer interface is an interface for posting media items to the social networking system. The media items may include pictures, video files, and audio files).

As to claim 13, NIXON, MIERAU and ORDING teach the method as described in claim 8. NIXON and MIERAU further teach creating a vector shape for the dialog menu with a symbol placed within the dialog menu (Mierau: Fig. 3A, col. 5, ln. 52, the menu icon 302 may be graphically overlaid over a feed 304); creating a second event listener for the dialog menu (Nixon: par. 0129, The configuration application 38 may also support the addition of a listener behavior that registers an event and specifies an action to be taken upon occurrence of the event (e.g. the pressing of a button)); and creating vector transformation instructions on the second event listener, the vector transformation instructions on the second event listener (Nixon: par. 0104, the process graphics may include and support effects such as blending, tiling, shape rotation or transformation, morphing, offset, merging, and special lighting), when executed on the user device, performing an animated transition of the dialog menu to the selectable object responsive to a second selection event detected by the second event listener on the dialog menu displayed on the user device (Mierau: Fig. 3C-3E, col. 6, ln. 50, If the viewing user makes contact with the menu icon while the sub-menu icons are displayed on the user interface, the sub-menu icons travel back (or return) along the predefined paths toward the menu icon).

As to claim 14, NIXON, MIERAU and ORDING teach the method as described in claim 13. MIERAU further teaches wherein the symbol comprises an "x" shape (Mierau: Fig. 3C-3E, col. 6, ln. 3, An example of a rotated menu icon 302 is shown in FIG. 3B
As to claim 15, NIXON teaches a computer program product comprising a non-transitory computer readable medium storing instructions translatable by the processor to perform (Nixon: par. 0023, FIG. 2 is a logical block diagram of a set of applications and other entities, including smart process objects and process modules, stored in the operator workstation of FIG. 1, which may be used to implement enhanced functionality in a process plant): creating a vector shape (Nixon: par. 0118, graphic display elements (and smart process objects more generally) may be pre-defined or created by a configuration engineer or other user at any time) having a control point on a plane and a direction of a path per the control point (Nixon: par. 0103, Because the images are vector-based, the same high-quality images are produced) generating a selectable object using the vector shape, wherein the selectable object has a graphical outline defining a size and shape of the selectable object (Nixon: par. 0126, a shape object may be used within a display or a composite shape, an instance of which may be instantiated as a graphic display element); creating an event listener for the selectable object (Nixon: par. 0129, The configuration application 38 may also support the addition of a listener behavior that registers an event and specifies an action to be taken upon occurrence of the event (e.g. the pressing of a button)); and creating vector transformation instructions on the event listener (Nixon: par. 0125, Shape classes may also define events that trigger the execution of script commands (also set forth in connection with the shape class) or, in some cases, a command defined globally for the user interface (e.g., a right-click selection to display a user interface menu)), wherein the vector transformation instructions, when executed on a user device, programmatically transform the selectable object transition from one function to another function in a user interface (Nixon: pars. 0127-0129, for example par. 0127, For each shape object or group of shape objects, one or more attributes may be assigned … such as a context or other menu (e.g., a drop down menu from which a help file may be launched); par. 0128, behaviors may also be defined via custom scripts. The behaviors may be defined via code in the form of scripts set forth in association with the shape object, and may utilize any desired programming language, such as C#. The instructions set forth via the script may then be implemented at runtime to update properties and parameters of the shape object or composite shape object, thereby modifying the appearance of the process graphic display; par. 0129, Any static shape, or grouping of shapes, may also be converted to a dynamic shape in anticipation of the capabilities of the underlying XAML framework. For example, a user may define a conveyer group, convert the group to a dynamic group, expose or assign parameters related to the animation of the conveyor, and add script to define the movement of the conveyor), wherein programmatic transformation of the selectable object follows a selection event detected by the event listener on the selectable object displayed on the user device (Nixon: par. 0127, a small box appearing in association with the shape object that provides a description or other information for the shape object when the mouse pointer or other selection mechanism is hovered over the shape).
NIXON does not teach wherein during the programmatic transformation of the selectable object, the selectable object transitions to a dialog menu, and the user device displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention. 
In similar field of endeavor, MIERAU teaches wherein during the programmatic transformation of the selectable object, the selectable object transitions to a dialog menu (Mierau: Figs. 3A-3F, col. 5, ln. 65, in response to detecting the contact at the predefined location, an animation of the menu icon is displayed on the touch-sensitive screen for a predefined period of time. The animation may show the menu icon rotating for the predefined period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NIXON system to include the teachings of MIERAU wherein during the programmatic transformation of the selectable object, the user device displays an animated transition of the selectable object to a dialog menu. Such a person would have been motivated to make this combination as it is a significant challenge to design user interfaces for portable computing devices. 
Furthermore, the combination of NIXON and MIERAU does not teach the user device displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention. 
In similar field of endeavor,  ORDING  teaches the user device displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention (ORDING:  Figs. 2A-2F, pars. 0025-0033, for example, par. 0025, FIGS. 2A-2F graphically illustrate a technique for minimizing and maximizing a user interface object, e.g. a window … the miniaturized window representation 250 may, for example, be an icon representation or, alternatively, a smaller version of the original window 200; par. 0033, After the window has been minimized, it may be restored to its original size and position 210 by reversing the events depicted in FIGS. 2A-2F). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined NIXON and MIERAU system to include the teachings of ORDING wherein the user device displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention. Such a person would have been motivated to make this combination as it would be desirable to provide more aesthetically pleasing operations, while continuing to provide all of the functionality associated with traditional techniques (ORDING, par. 0006).

As to claim 16, NIXON, MIERAU and ORDING teach the computer program product as described in claim 15. MIERAU further teaches wherein the stored instructions are further translatable by the processor to perform: creating the vector shape as a button shape with a first symbol within the button shape (Mierau: Fig. 3A, col. 5, ln. 52, the menu icon 302 may be graphically overlaid over a feed 304).

As to claim 17, NIXON, MIERAU and ORDING teach the computer program product as described in claim 16. MIERAU further teaches wherein the button shape comprises a circle shape and the symbol comprises a "+" shape (Mierau: Fig. 3A, col. 5, ln. 52, the menu icon 302 may be graphically overlaid over a feed 304).

As to claim 18, NIXON, MIERAU and ORDING teach the computer program product as described in claim 16. MIERAU further teaches wherein the animated transition of the selectable object to a dialog menu comprises: rotating the first symbol within the button shape into a second symbol within the dialog menu (Mierau: Fig. 3B, col. 6, ln. 1, the animation may show the menu icon rotating for the predefined period of time. An example of a rotated menu icon 302 is shown in FIG. 3B); and changing size and shape of the selectable object to size and shape of the dialog menu (Mierau: Fig. 3B, col. 6, ln. 4, in response to detecting the viewing user's contact with the menu icon, a plurality of sub-menu icons are also displayed).

As to claim 19, NIXON, MIERAU and ORDING teach the computer program product as described in claim 16. MIERAU further teaches the system of claim 2, wherein the animated transition of the selectable object to a dialog menu comprises: changing a first function associated with the first symbol to a second function associated with the second symbol (Mierau: Fig. 3C-3E, col. 6, ln. 50, If the viewing user makes contact with the menu icon while the sub-menu icons are displayed on the user interface, the sub-menu icons travel back (or return) along the predefined paths toward the menu icon); and displaying dialog menu items along or within the dialog menu, the dialog menu items representing different functions of the dialog menu (Mierau: col. 7, ln. 34, responsive to detecting the user contact corresponding to the sub-menu icon, a composer interface associated with the sub-menu icon for posting content to the social networking system is displayed. In some embodiments, the associated composer interface is an interface for posting media items to the social networking system. The media items may include pictures, video files, and audio files).

As to claim 20, NIXON, MIERAU and ORDING teach the computer program product as described in claim 15. NIXON and MIERAU further teach  wherein the stored instructions are further translatable by the processor to perform: creating a vector shape for the dialog menu with a symbol placed within the dialog menu (Mierau: Fig. 3A, col. 5, ln. 52, the menu icon 302 may be graphically overlaid over a feed 304); creating a second event listener for the dialog menu (Nixon: par. 0129, The configuration application 38 may also support the addition of a listener behavior that registers an event and specifies an action to be taken upon occurrence of the event (e.g. the pressing of a button)); and creating vector transformation instructions on the second event listener, the vector transformation instructions on the second event listener (Nixon: par. 0104, the process graphics may include and support effects such as blending, tiling, shape rotation or transformation, morphing, offset, merging, and special lighting), when executed on the user device, performing an animated transition of the dialog menu to the selectable object responsive to a second selection event detected by the second event listener on the dialog menu displayed on the user device (Mierau: Fig. 3C-3E, col. 6, ln. 50, If the viewing user makes contact with the menu icon while the sub-menu icons are displayed on the user interface, the sub-menu icons travel back (or return) along the predefined paths toward the menu icon).

Response to Arguments 
Applicant's arguments, filed 29 December 2020 have been fully considered but they are not persuasive.
Applicant argues that [“Applicant respectfully traverses the rejections and hereby incorporates by reference arguments submitted in the Previous Replies, including arguments pertaining to Nixon and Mierau” (Page 7)]. Examiner respectfully disagrees and maintains and incorporates by reference responses submitted in the previous Office Actions regarding Nixon and Mierau references. However, the Examiner will recap a summary of the responses to the argument up to now. 
Applicant argues that [“Applicant respectfully notes that the cited paragraph [0103] of Nixon does not explicitly describe any "vector shape having a control point on a plane and a direction of a path" as expressly recited in Applicant's claim language. Further, Applicant respectfully notes that the Office's rejection does not explain how the cited paragraph [0103] of Nixon describe "a vector shape having a control point on a plane and a direction of a path" as expressly recited in Applicant's claim language”]. Examiner respectfully disagrees.
As stated in previous response, NIXON teaches “generating a selectable object using the vector shape” in a number of places throughout the specification. 
For example, NIXON teaches using “primitive shape objects” to construct more elaborate “composite objects” (see par. 0016); embedded or composite shapes are set forth, configured and defined in a flexible and extensible format defined by PGXML scripts (see par. 0035); the PGXML script is  convertible into a vector graphics format, such as Microsoft XAML or Scalable Vector Graphics (SVG) (see par. 0035); the process graphics may include and support effects such as blending, tiling, shape rotation or transformation, morphing, offset, merging, and special lighting (see par. 0104); when the PGXML descriptions are converted to XAML, the vector graphics and other above-described features, XAML capabilities may be utilized for having animation and other dynamic graphics features (see par. points on a Cartesian plane, which are connected by lines and curves to form polygons and other shapes in that the points, lines, and curves may be scaled up or down to any resolution; and that the points determine the direction of the vector path; each path may have various properties including values for stroke color, shape, curve, thickness, and fill (see Wikipedia: http:// https://en.wikipedia.org/wiki/Vector_graphics). Thus, NIXON adequately discloses applicant's claimed limitation.
Applicant also argues that ["Applicant respectfully submits that ORDING does not remedy the deficiencies of Nixon and Mierau as submitted above and in the previous replies" (Page 15)]. Examiner respectfully disagrees.
Applicant further argues that [“ORDING does not disclose a "selectable object" that transitions itself from one shape and size into another and, particularly, the cited portions of ORDING do not disclose "displays an animated transition which shows that the graphical outline of the selectable object changes in size and shape to form the dialog menu without user intervention." Instead, as the Office pointed out on page 5 of the Office Action, the cited paragraphs [0025]-[0033] of ORDING describe "a technique for minimizing and maximizing a user interface object, e.g., a window ... the miniaturized window representation 250 may, for example, be an icon representation or, alternatively, a smaller version of the original window 200." That is, the window itself is not "transitioned in size and shape," per se. Rather, curves 230, 240 are defined, edges of the window and image associated with the window are scaled to fit within the curves 230, 240, and the scaled window is moved to a different position. See 
ORDING discloses a method for moving objects within the graphical user interface (GUI) of an operating system in a manner that provides a transitional effect between window states, which is pleasing to the use: “This transitional effect includes changing the shape of a window while scaling and moving the window between two different sizes and positions. In one embodiment of the present invention, the transitional effect may be employed as a window is minimized into an icon, or restored from an icon” (Abstract); or “It will be understood that the miniaturized window representation 250 may, for example, be an icon representation or, alternatively, a smaller version of the original window 200” (par. 0025). ORDING also discloses a method associated with a technique for restoring a hidden window where the title bar transitions into the window (see figs. 3A-3F and pars. 0034-0038).
Applicant further argues that [“while ORDING describes the window as a user interface object, to initialize minimizing or maximizing this user interface object, ORDING explicitly describes that a user has to select something else - "an on-screen button" or "one or more keys on the keyboard." See e.g., ORDING, paragraphs [0005], [0041], [0047]. That is, according to ORDING, a user does not select the window itself to initiate minimizing or maximizing the window”] (page 17). Examiner respectfully disagrees.
ORDING discloses the technique for minimizing and maximizing of windows that involves resizing and repositioning windows: “this is accomplished by the user through the selection of an on-screen button, using a cursor control device, which may be physically associated with the window being 
Furthermore, the Examiner conducted new search. Examiner notes that a number of Adobe products such as Adobe Illustrator and Adobe After Effects have been in the market for at least a couple of decades and use vector graphics and an associated scripting language called ExtendScript for animating vector shapes. A number of examples of the projects have been attached as NPL references for further clarification. Examiner also refers the applicant to one of the pertinent references made of record in the previous Office Action NAKAMURA (US20110164053A1) (see figs. 15-17 and par. 0090 regarding showing an animation at the time of transition from the multi-screen (D102) to the menu screen (D201). In addition, the examiner has come across new references that are relevant, notably CHO (USD807387S1) that discloses a shape transitioning into a dialog/menu box.  
Thus, Examiner respectfully maintains that the combination of NIXON, MIERAU and ORDING adequately discloses applicant's claimed limitation. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
USD807387S1
2016-10-03
Display screen with animated graphical user interface
US20110164053A1
2009-09-11
Information processing device and information processing method
US20110087977A1
2009-10-14
Method for Selecting Shapes in a Graphical Display
US20170293592A1
2016-08-25
Dynamically formatting scalable vector graphics


Non-Patent Literature

Title
Vector graphics – Wikipedia (https://en.wikipedia.org/wiki/Vector_graphics)
How to Morph Shapes - After Effects Tutorial (https://www.youtube.com/watch?v=iLd-5x5KhyA)
After Effects CC 2018 - Particle Logo Animation (https://www.youtube.com/watch?v=aYb_2S8q1FE&list=RDCMUC6SWCKmOGEUp82OdTV9fQkw&start_radio=1)
Object Warping in Adobe Illustrator (https://www.youtube.com/watch?v=zXat-Khmi8Y)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174